Citation Nr: 0708596	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  03-28 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for amyotrophic lateral 
sclerosis (ALS), for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran, who 
served on active duty from February 1974 to November 1986.  
The veteran died in June 2002.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 administrative 
decision and a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  This case was 
remanded by the Board in March 2005 to comply with the duty 
to notify and assist a claimant.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The March 17, 2005 Board remand order included a request for 
the RO to readjudicate the issues currently on appeal because 
the appellant had submitted a June 2004 statement without 
waiver of initial review by the agency of original 
jurisdiction.  The June 2004 submission also included 
submission of evidence from a medical treatise (Cecil 
Textbook of Medicine) and an article pertaining to increased 
risk of ALS by military service members.  The RO 
readjudicated the appellant's claim and issued a Supplemental 
Statement of the Case in August 2006; however, because this 
additional evidence was not listed in the "evidence" 
section of the Supplemental Statement of the Case or 
otherwise mentioned or discussed in the reasons and bases of 
the Supplemental Statement of the Case, the Board cannot find 
that this evidence has been considered by the RO, or that the 
Board's March 2005 order has been complied with.  The United 
States Court of Appeals for Veterans Claims has held that a 
remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand order.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

In a January 2007 brief, the appellant's representative asks 
the Board to again remand this case to the RO for initial 
consideration of the June 2004 additional evidence by the RO, 
arguing that the August 2006 Supplemental Statement of the 
Case did not comply with the Board's March 2005 remand, and 
the representative cites to Stegall, 11 Vet. App. 268.  The 
representative does not indicate that the appellant waives 
initial RO review of the June 2004 evidence to permit the 
Board to consider this additional evidence without another 
remand to the RO for initial consideration of this evidence.  
Although further delay in this case is unfortunate, in order 
to comply with due process, and as requested by the 
appellant's representative, this case again must be remanded 
to the RO to ensure full compliance with the Board's March 
2005 remand request for an initial consideration and 
readjudication by the RO that includes consideration of the 
additional evidence received. 

Accordingly, the case is REMANDED for the following action:

The RO should issue the appellant and her 
representative a Supplemental Statement of 
the Case that considers additional 
evidence received in June 2004 
(appellant's statement; Cecil Textbook of 
Medicine treatise article; and article 
pertaining to increased risk of ALS by 
military service members), as well as any 
additional evidence and argument in the 
file since the issuance of the August 2006 
Supplemental Statement of the Case.  The 
RO should allow the appellant and her 
representative the requisite period of 
time for a response.

The purpose of this remand is to comply with due process of 
law.  No action by the appellant is required until she 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).


_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



